Exhibit 10.1

 

CONSENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

This CONSENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of August 19,
2014 (this “Amendment”), is by and among Corinthian Colleges, Inc. (the
“Domestic Borrower”), Everest Colleges Canada, Inc. (the “Canadian Borrower”;
the Domestic Borrower and the Canadian Borrower are referred to herein
collectively as the “Borrowers”), the Guarantors party hereto, the Lenders party
hereto and Bank of America, N.A., as Domestic Administrative Agent (in such
capacity, the “Domestic Administrative Agent”) and Canadian Agent (in such
capacity, the “Canadian Administrative Agent”; the Domestic Administrative Agent
and the Canadian Administrative Agent are referred to herein collectively as the
“Administrative Agents”). Capitalized terms which are used in this Amendment
without definition and which are defined in the Credit Agreement shall have the
same meanings herein as in the Credit Agreement.

 

R E C I T A L S:

 

WHEREAS, the Borrowers, the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agents are parties to that certain Fourth
Amended and Restated Credit Agreement, dated as of May 17, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agents have
previously entered into that certain Waiver Agreement, dated as of May 12, 2014
(the “Waiver Agreement”);

 

WHEREAS, the Borrowers have requested that the Administrative Agents and the
Lenders consent to (i) the “Specified Sales” as defined below and (ii) the
satisfaction of certain delivery requirements set forth in the Waiver Agreement
in the manner set forth herein;

 

WHEREAS, the Borrowers have requested that the Administrative Agents and Lenders
amend the Credit Agreement in certain respects; and

 

WHEREAS, the Administrative Agents and the Lenders party hereto are willing to
provide such consents and amend the Credit Agreement on the terms and conditions
set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

 

SECTION 1.                         AMENDMENTS TO CREDIT AGREEMENT.  Subject to
the satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended as follows:

 

1.1                               Section 1.01 of the Credit Agreement is hereby
amended to insert alphabetically therein the following new defined terms:

 

“Amendment No. 4” means that certain Consent and Amendment No. 4, dated as of
the Amendment No. 4 Effective Date, among the Borrowers, the Guarantors, the
Lenders party thereto and the Administrative Agents.

 

“Amendment No. 4 Effective Date” means August 19, 2014.

 

1.2                               The definition of “Permitted Acquisitions” set
forth in Section 1.01 of the Credit Agreement is hereby amended to restate the
language prior to clause (i) thereof in its entirety as follows:

 

“Permitted Acquisitions” means Acquisitions by any Borrower or any of its
Subsidiaries of Persons and/or assets that meet each of the following criteria
consummated prior to the Amendment No. 4 Effective Date:

 

1.3                               Section 6.01 the Credit Agreement is hereby
amended to (i) delete clause (e) thereof in its entirety and (ii) amend and
restate clause (a) thereof in its entirety as follows:

 

(a)                                 as soon as available, but in any event
within 95 days after the end of the fiscal quarter ended June 30, 2014, a
consolidated balance sheet of the Domestic Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the figures for the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Domestic
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Domestic
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, together with a duly
completed Compliance Certificate signed by a Responsible Officer of the Domestic
Borrower (such certificate to be modified to reflect that such financial
statements are unaudited and no audit opinion has been issued);

 

2

--------------------------------------------------------------------------------


 

1.4                               Section 7.02(d) of the Credit Agreement is
hereby amended to delete the phrase “, including in connection with any Student
Note Program,” located therein.

 

1.5                               Section 7.02(e) of the Credit Agreement is
hereby amended to insert the phrase “provided, that the aggregate amount of
consolidated capital expenditures made after the Amendment No. 4 Effective Date
shall not exceed $4,000,000;” at the end thereof.

 

1.6                               Section 7.02(f) of the Credit Agreement is
hereby amended to insert the phrase “provided, that neither the Domestic
Borrower nor any Subsidiary thereof shall enter into any New Program at any time
after the Amendment No. 4 Effective Date;” at the end thereof.

 

SECTION 2.                         CONSENT TO REPORTING.  Subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Required Lenders hereby agree that the requirements of Sections 2.1(b), (c) and
(d) of the Waiver Agreement may be satisfied by the Borrowers by delivery to
each Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders, of the
following:

 

(i)                                     on or prior to Thursday of each calendar
week, an updated thirteen (13) week cash flow forecast setting forth all
projected cash receipts and disbursements (by line item) of the Domestic
Borrower and its Domestic Subsidiaries on a weekly basis for the thirteen (13)
week period commencing with the following calendar week;

 

(ii)                                  on or prior to Thursday of each calendar
week, (A) a report setting forth actual cash receipts and disbursements (by line
item) of the Domestic Borrower and its Domestic Subsidiaries for the preceding
calendar week, together with a comparison of such amounts to the most recent
cash flow forecast delivered by the Borrowers and (B) a narrative explanation of
any variances of any material line items for such preceding calendar week
reflected in such report;

 

(iii)                               on or prior to the Thursday of the first
full calendar week of each calendar month, an accounts payable aging schedule as
of the end of the preceding calendar week; and

 

(iv)                              as soon as available, but in any event within
30 days after the end of each fiscal month of the Domestic Borrower, commencing
with the fiscal month ending October 31, 2014, a consolidated balance sheet of
the Domestic Borrower and its Subsidiaries and a consolidated balance sheet of
the Canadian Borrower and its Subsidiaries, in each case at the end of such
fiscal month, and the related consolidated statements of income or operations
for such fiscal month of each such Borrower (and, in the case of the Domestic
Borrower, for the portion of the Domestic Borrower’s fiscal year then ended)
and, in the case of the Domestic Borrower, setting forth in comparative form the
figures for the corresponding fiscal month of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Domestic
Borrower or the Canadian Borrower, as the case may be, as fairly presenting in
all material respects the financial condition and results of operations of such
Borrower and its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.                         CONSENT TO SPECIFIED SALES.

 

3.1                               Subject to the satisfaction of the conditions
precedent set forth in Section 4 hereof, the Required Lenders hereby consent to
each of the following asset sales by the Loan Parties (collectively, the
“Specified Sales”):

 

(i)                                     the sale of certain student loan notes
previously notified to the Domestic Administrative Agent;

 

(ii)                                  the sale of certain equipment from the
Wyotech business to be notified to the Domestic Administrative Agent; and

 

(iii)                               the sale of the Melbourne, FL campus;

 

provided, that (A) the aggregate cash purchase price payable to the Loan Parties
upon the consummation of such Specified Sales shall not be less than $20,000,000
and (B) all net cash proceeds of the Specified Sales shall be deposited into an
account at Bank of America, N.A. (or an Affiliate thereof) subject to a control
agreement in favor of the Domestic Administrative Agent in accordance with
Section 6.17 of the Credit Agreement.

 

3.2                               The Domestic Borrower shall be entitled to use
the proceeds from the Specified Sales solely in a manner materially consistent
with the most recent thirteen-week cash flow budget delivered to the
Administrative Agents and the Lenders pursuant to the Waiver Agreement prior to
the date hereof. Any failure to comply with this Section 3.2 shall constitute an
immediate Event of Default.

 

SECTION 4.                         CONDITIONS.  This Amendment shall become
effective as of the date hereof (the “Effective Date”) upon receipt by the
Administrative Agent of duly executed counterparts to this Amendment from the
Borrowers, the Guarantors, the Administrative Agents and the Required Lenders.

 

SECTION 5.                         AMENDMENT FEE.  The Borrowers shall pay to
the Administrative Agents, for the account of each Lender that executes and
delivers a signature page hereto prior to 3:00 PM (Pacific time) on August 19,
2014 (or such later date or time as the Administrative Agents may specify), a
consent and amendment fee (the “Amendment Fee”) in an amount equal to 2.5% of
such Lender’s Commitment as of the Effective Date.  The Amendment Fee shall be
fully earned as of the Effective Date and shall be payable in cash (a) on the
Effective Date in an amount equal to 40% thereof and (b) on October 20, 2014 in
an amount equal to 60% thereof.

 

SECTION 6.                         REPRESENTATION AND WARRANTIES.

 

6.1                               Enforceability.  Each Loan Party hereby
represents and warrants that each of this Amendment and (in the case of the
Borrowers) the Credit Agreement as amended hereby is the legal, valid and
binding obligation of such Loan Party and is enforceable against such Loan Party
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

4

--------------------------------------------------------------------------------


 

6.2                               Authorization; No Conflicts.  Each Loan Party
hereby represents and warrants that its execution and delivery of this Amendment
and performance of this Amendment and (in the case of the Borrowers) the Credit
Agreement as amended hereby (i) have been duly authorized by all necessary
corporate or other organizational action on the part of such Loan Party and are
within such Loan Party’s corporate or other organizational power and authority,
(ii) do not (A) contravene the terms of such Loan Party’s Organization
Documents, (B) conflict with or result in any breach or contravention of, or the
creation of any Lien under (i) any Contractual Obligation to which such Loan
Party is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (C) violate any Law.

 

6.3                               No Default; Representations and Warranties in
Loan Documents.  Each Loan Party hereby represents and warrants that, after
giving effect to Sections 1, 2 and 3 hereof, (i) no Default has occurred and is
continuing and (ii) except with respect to the Representation and Warranty
Exception (as defined in Amendment No. 2), all of the representations and
warranties of such Loan Party contained in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (except that, for
purposes of this Section 6.3, the representations and warranties contained in
subsection (a) of Section 5.05 of the Credit Agreement shall be deemed to refer
to the most recent financial statements furnished pursuant to subsection (a) and
(b), respectively of Section 6.01 of the Credit Agreement).

 

SECTION 7.                         RATIFICATION AND RELEASE.

 

7.1                               Ratification.  Each Loan Party hereby
(a) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, and each grant of security interests and liens in favor
of each Administrative Agent, the L/C Issuers or the Lenders, as the case may
be, under each Loan Document, (b) agrees and acknowledges that the liens in
favor of each Administrative Agent, the L/C Issuers or the Lenders under each
Loan Document constitute valid, binding, enforceable and perfected first
priority liens and security interests and are not subject to avoidance,
disallowance or subordination pursuant to any requirement of Law, (c) agrees and
acknowledges the Obligations constitute legal, valid and binding obligations of
the Loan Parties and that (x) no offsets, defenses or counterclaims to the
Obligations or any other causes of action with respect to the Obligations or the
Loan Documents exist and (y) no portion of the Obligations is subject to
avoidance, disallowance, reduction or subordination pursuant to any requirement
of Law, (d) agrees that such ratification and reaffirmation is not a condition
to the continued effectiveness of the Loan Documents, and (e) agrees that
neither such ratification and reaffirmation, nor the Administrative Agents’, the
L/C Issuers’ nor any Lender’s solicitation of such ratification and
reaffirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
each party to the Loan Documents with respect to any subsequent modifications,
consent or waiver with respect to the Credit Agreement or other Loan Documents. 
This Amendment shall not constitute a waiver of, or forbearance with respect to,
any Default, whether known or unknown, and the Administrative Agent and the
Lenders shall reserve all rights and remedies in respect thereof. This Amendment
shall constitute a “Loan Document” for purposes of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

7.2                               Release; Covenant Not to Sue;
Acknowledgement.  (a)  Each Loan Party hereby absolutely and unconditionally
releases and forever discharges each Administrative Agent, each L/C Issuer, each
Swing Line Lender, each Lender and each of their respective Related Parties
(each a “Released Party”) from any and all claims, demands or causes of action
of any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which any Loan
Party has had, now has or has made claim to have against any such Person for or
by reason of any act, omission, matter, cause or thing whatsoever arising out of
or with respect to the Obligations, the Credit Agreement, this Amendment or any
other Loan Document from the beginning of time to and including the Effective
Date, whether such claims, demands and causes of action are matured or unmatured
or known or unknown.  It is the intention of each Loan Party in providing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified.  Each Loan Party acknowledges that it may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such claims, demands, or causes of action
and agrees that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts.  Each Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Nothing in
this Section 7.2 shall relieve any Administrative Agent or Lender of any
continuing contractual obligations under this Amendment.

 

(b)                                 Each Loan Party, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by any Loan Party pursuant to the above release.  If any
Loan Party or any of their successors, assigns or other legal representatives
violates the foregoing covenant, each Loan Party, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Released Party may sustain as a result of such violation, all
reasonable attorneys’ fees and costs incurred by such Released Party as a result
of such violation.

 

(c)                                  Each Loan Party represents and warrants
that, to its knowledge, there are no liabilities, claims, suits, debts, liens,
losses, causes of action, demands, rights, damages or costs, or expenses of any
kind, character or nature whatsoever, fixed or contingent, which any Loan Party
may have or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, this Amendment or any other Loan Document.

 

(d)                                 Each of the Loan Parties has been advised by
counsel with respect to the release contained in this Section 7.2.  Upon advice
of such counsel, each of the Loan Parties hereby waives and relinquishes all of
the rights and benefits each Loan Party has, or may have, with respect to the
claims released under Section 1542 of the California Civil Code or any other
similar statute.  Section 1542 states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

6

--------------------------------------------------------------------------------


 

SECTION 8.                         MISCELLANEOUS.

 

8.1                               Effect.

 

(a)                                 Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import shall mean and be a reference to the Credit
Agreement as modified hereby and each reference in the other Loan Documents to
the Credit Agreement, “thereunder,” “thereof,” or words of like import shall
mean and be a reference to the Credit Agreement as modified hereby.  This
Amendment shall constitute a Loan Document.

 

(b)                                 Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
(i) limit, impair, constitute an amendment, forbearance or waiver by, or
otherwise affect any right, power or remedy of, any Administrative Agent or any
Lender under the Credit Agreement or any other Loan Document or waive, affect or
diminish any right of any Administrative Agent or any Lender to demand strict
compliance and performance therewith, (ii) constitute a waiver of, or
forbearance with respect to, any Default, whether known or unknown or
(iii) alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or in any
of the other Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.

 

8.2                               Severability.  Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable in any
jurisdiction shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable and will not affect the effectiveness thereof in any other
jurisdiction.

 

8.3                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall constitute an original, but all
of which taken together shall be one and the same instrument.  This Amendment
may also be executed by facsimile or electronic transmission and each facsimile
or electronic transmission signature hereto shall be deemed for all purposes to
be an original signatory page.

 

8.5                               GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE; PROVIDED THAT EACH ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

8.6                               Section Titles.  The Section titles contained
in this Amendment are and shall be without substance, meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

 

8.7                               Reimbursement of each Administrative Agent’s
Expenses.  Without limiting any of the Administrative Agents’ rights, or any of
Borrowers’ obligations, under Section 10.04(a) of the Credit Agreement, each
Borrower agrees to reimburse the Administrative Agents for all reasonable and
documented out-of-pocket fees, costs and expenses, including the reasonable
fees, costs, and expenses of the Agent Financial Advisor and Sidley Austin LLP
for advice, assistance or other representation in connection with this
Amendment.

 

7

--------------------------------------------------------------------------------


 

8.8                               Entire Agreement.  This Amendment contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings or agreements.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned of this Amendment as of the date first written above.

 

 

BORROWERS:

 

 

 

CORINTHIAN COLLEGES, INC.

 

 

 

 

 

  By:

/s/ Robert C. Owen

 

 

Name: Robert C. Owen

 

 

Title: EVP & CFO

 

 

 

 

 

 

 

  EVEREST COLLEGES CANADA, INC.

 

 

 

 

 

  By:

/s/ Robert C. Owen

 

 

Name: Robert C. Owen

 

 

Title: Senior VP & CAO

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

ASHMEAD EDUCATION, INC.

CAREER CHOICES, INC.

CDI EDUCATION USA, INC.

CORINTHIAN PROPERTY GROUP, INC.

CORINTHIAN SCHOOLS, INC.

ECAT ACQUISITION, INC.

ETON EDUCATION, INC.

FLORIDA METROPOLITAN UNIVERSITY, INC.

GRAND RAPIDS EDUCATIONAL CENTER, INC.

HEALD CAPITAL, LLC

HEALD EDUCATION, LLC

HEALD REAL ESTATE, LLC

MJB ACQUISITION CORPORATION

PEGASUS EDUCATION, INC.

RHODES BUSINESS GROUP, INC.

RHODES COLLEGES, INC.

SD III-B HEALD HOLDINGS CORP.

SEQUOIA EDUCATION, INC.

SOCLE EDUCATION, INC.

SP PE VII-B HEALD HOLDINGS CORP.

TITAN SCHOOLS, INC.

 

 

 

 

 

  By:

/s/ Robert C. Owen

 

 

Name: Robert C. Owen

 

 

Title: EVP, CFO, Treasurer & Assistant Secretary

 

 

 

CAREER CANADA C.F.P. LIMITED

 

 

 

 

 

  By:

/s/ Robert C. Owen

 

 

Name: Robert C. Owen

 

 

Title: SVP & CAO

 

 

 

EVEREST COLLEGE PHOENIX, INC.

 

 

 

 

 

  By:

/s/ Robert C. Owen

 

 

Name: Robert C. Owen

 

 

Title: EVP, CFO & Treasurer

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------

 


 

 

HEALD COLLEGE, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Owen

 

 

 

Name: Robert C. Owen

 

 

 

Title: CAO

 

 

 

 

 

 

 

 

 

QUICKSTART INTELLIGENCE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Owen

 

 

 

Name: Robert C. Owen

 

 

 

Title: EVP & Treasurer

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Domestic Administrative Agent

 

 

 

 

 

By:

/s/ Joan Mok

 

 

Name: Joan Mok

 

 

Title: Vice President

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., acting through its Canada Branch, as Canadian
Administrative Agent

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name: Medina Sales de Andrade

 

 

Title: Vice President

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Domestic Lender

 

 

 

 

 

By:

/s/ Janet Sleeper

 

 

Name: Janet Sleeper

 

 

Title: Senior Vice President

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., acting through its Canada Branch, as a Canadian Lender

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name: Medina Sales de Andrade

 

 

Title: Vice President

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Domestic Lender

 

 

 

 

 

By:

/s/ Saqib Khawaja

 

 

Name: Saqib Khawaja

 

 

Title: Vice President

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Canadian Lender

 

 

 

 

 

By:

/s/ Paul Rodgers

 

 

Name: Paul Rodgers

 

 

Title: Principal Officer

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

as a Domestic Lender

 

 

 

 

 

By:

/s/ Andrew Jarvis

 

 

Name: Andrew Jarvis

 

 

Title: Associate

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST,

as a Domestic Lender

 

 

 

 

 

By:

/s/ Dennis Boesen

 

 

Name: Dennis Boesen

 

 

Title: Vice President

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

ONEWEST BANK N.A.,

as a Domestic Lender

 

 

 

 

 

By:

/s/ Jean-Pierre Knight

 

 

Name: Jean-Pierre Knight

 

 

Title: SVP

 

Signature Page to
Consent and Amendment No. 4

 

--------------------------------------------------------------------------------